Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the preamble calls for a “method”, but lines 3-5 provide no step.  In a method, either the act of providing the structure of lines is necessary, or it’s not clear how a combination of structure (lines 3-5) and steps (lines 6-last) is still just “A method”.
	As to claims 12,13 and 14, is the “a breath receiving interface” the same as claim 8’s “a breath receiving interface”?  What does such structural even correspond to in the specification and drawings?
	As to claim 15, the preamble calls for a “device”, but the “portable, hand-held housing” is not connected to remaining elements in the body, suggest of something other than a device.  Such is not consistent.
	As to claim 20, the portion of the wherein claims that states “each alert module is” (underlining added, line 3 from last) is not consistent with either the “one” (line 1) alternative or the possibility of “more” (line 1) being interpreted as the number 2.  Understand, the “each” (claim 20) necessarily drags all three of modules into the “device” (line 1), while the “one” (line 1) seems to exclude 2 of the 3.





Claims 1,2,3,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keays 2020/0386738.
	Keays et al ‘738 teach a system, including: portable hand-held breath device that receives a breath and determines alcohol content, which system includes a breath sensor within a housing; transceiver 12/58/380 that transmits data to over a wireless network; and user interface 14,16/56,60/500 coupled to the communication network that will permit for a display 16/500/500.  Such Reference teaches a camera 24,34,40 both within the housing, and camera 320 external to the housing 340.
	 The transceiver is not “within the housing”.
	As to claim 1, it would have been obvious to employ the transceiver within the housing of the breadth device because the Reference teaches that such housing may effectively and beneficially benefit from placing units within such housing.
	As to claims 2,3, note the internet 62 (Figure 5), or server 14 (Para 50) teaching, suggestive of a server.  Keays teaches (Para 114) the benefit of storing a signal report n a memory 740, suggestive of storing such a server.
	As to claim 7, Keays teaches either (1) Figure 1 employing a smart cellular phone 14 (Para 40) to receive/disburse information from the breath device, or (2) Figure 10 employing a smartphone 500 (Para 98, 101) to effectively receive/disburse information from the breath device); suggestive of employing such.




Claim(s) 8,15,16,17,18,19,20 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keays ‘738.
	 Keays ‘738 teaches (Figure 10) a method, including: providing a mobile breath testing device (testing unit 300) that has a processor 360 that sends “Commands” (Figure 10).  The active elements are within a housing 300.  When a pressure sensor detects a prescribed minimum pressure of blow, and after a set time thereafter, a sample is received for analysis, such indicative that the sample is received after a “minimum volume” was passed to allow for measuring (Para 90).  The “Substance Content Data” (Figure 10) then passed from the sensor element 342 to the processor 360.  The “Breath Test Signal” (Figure 10) is sent via Bluetooth to a monitoring station 500.  Monitoring stations 14 are capable of providing a recognizable reading of percentage of alcohol content (Figure 1’s monitoring station 14, as related to receiving statin 14 of Para 39).  The processor 360 controls instructions to carry such out (Para 96).  Such is portable (Para 11).
	As to claims 8,15, either the unit 300 is portable, or it would have been obvious to make such portable to allow for portable as Keays suggest (Para 11) that such is desirable.  Also, the solid line 300 (Figure 10) either is, or suggest that the elements are within a housing. 
	As to claims 16,17, either (1) Keays teaches the addition of an intermediary device 500 that sends information to a monitoring station 600, any report including “substance content” (Para 109), suggestive of display, or in the alternative, (2) Keays teaches the Bluetooth 380 that communicates to user interface 500, and the user interface 500 display a compiled report screen (Para 108).
	As to claim 18, the last sentence of Para 39 indicates the measurement of percentage.
	As to claim 19, note the temperature sensor 348 in Figure 10, teaching such sensor.
	As to claim 20, note the “Alarm Interface” (Figure 10), and that such is operatively connected to the processor. 
 

Regarding the 1449:  Undersigned was unable to match many of the references listed on the 1449 with many of the submitted references.  If a date on a 1449 document could not be found on a particular reference that might have corresponded, such document was crossed off of the IDS.  If documents on listed on the 1449 were those of particular web sites, Undersigned would not search them on this end, and subsequently place a copy in the electronic file.  Note that 25 documents (Office Actions/Search Reports; and NPL) were crossed out on the 1449, while the Undersigned counted 19 actually submitted documents that could not be associated with those 25 listed documents; so it is possible that some of crossed out documents are in the file.  Thus, if Applicant desires any and all of the 25 documents to be considered, it’s best to submit a 1449 listing only those 25 documents, along with 25 copies of those documents. 

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Monday to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861